DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
 
Response to Amendment
The declaration under 37 CFR 1.132 filed 09/14/2021 is sufficient to overcome the rejection of claims 53,54,58-65,70,71, and 73 based upon 112(a) and 112(b) by declaring that one having ordinary skill in the art would have been given sufficient details to understand that the subject matter was described and in a definite manner.
The declaration is not persuasive over the newly cited motivational art of Syngcuk et al..
Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive in regard to the cited prior art.
Applicant has argued that the declaration support the position that the Examiner has not made a prima fascia case for combining Pinky and Analoui by asserting that “Periapical surgery starts at the apex and requires precise localization of the apex. It does not require an understanding of the location of the orifices because the apex is not accessed through the root canal system”. This is broad statement that may not be true for all periapical surgeries, however the position that one having ordinary skill in 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
As the planning of such surgeries is done to minimize unintended damage to any such adjacent anatomy the motivation cite in the office action of  visualizing such planning of the root canal system as 
Applicant has argued that one having ordinary skill in the art would not have seen a benefit in visualizing parts of a root canal that do not aid in accurately localizing the apex, however Analoui would have been obviously beneficial as visualizing the entire system would allow for visualizing any apex that was resorbing and would have provided greater clarity for planning of a dental surgery as cited in the office action and such obviousness is further supported by Syngcuk.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 53, 54, 58-65, 70 71, 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinsky et al. (“Periapical Surgery Using CAD/CAM Guidance: Preclinical Results” J of Endodontics, 33: 148-151, 2007) in view of Analoui (US 6,405,071 B1) motivated by Syngcuk et al. (“Modern Endodontic Surgery Concepts and Practice: A Review”, journal of endodontics, Vol. 32, 601-623, 2006) and further in view of Marras et al. (“A virtual system for cavity preparation in endodontics”, J of Dental education, Volume 72, Number 4 pages 494-502, April 1st, 2008).
	Pinsky discloses a computer based method for 3D digital endodontics (periapical surgery using CAD/CAM guidance), 3D imaging equipment (computed tomography and computer-aided design, abstract) being used to digitize an image of an infected tooth or teeth to thereby form image data including a portion of a root canal orifice (p. 149, second column, first partial paragraph, “The mandible, with stent in place, was then scanned using CBCT”, p. 150 first column first paragraph  “the coordinates of the center of the apex were obtained" the center of the apex of the root canal is an orifice of the root canal), the method including providing a user interface on a computer to extract a 3D representation of a root canal system from the image data (p. 149, second column, first partial paragraph, “Data acquisition was performed using software… and files were imported into an implant planning software") and to visualize the apex of the root canal and the mandibular structures of the patient on a visual display unit (Fig. 2), the 3D representation of the root canal system is expressed in a user specified coordinate system (see Fig. 2, the user can specify the coordinates, control the orientation of the image, and perform measurements at various locations), the user interface and computer designs a surgical template to guide endodontic instruments to localize the root canal intra-operatively based on the 3D representation of the apex of the root canal and the mandibular structures of the patient by designing the surgical template to extend onto gums and soft tissue or on occlusal surfaces of at least one of the infected teeth or neighboring teeth, the guide having introduced one or more features to guide drill instruments that provide a depth control at a level of the gums, or oblique or perpendicular to the axis of the infected tooth to form a lateral access hole through the bone surround it he root canal (p. 149, second column, first partial paragraph through the first full paragraph, “Virtual planning of the osteotomies (2 mm in diameter) was performed on all root tips by one examiner. The osteotomy was 
Including manufacturing the designed template by means of a computer driven system, the computer driven system being a milling machine (p. 149, right column, first full paragraph, “Drilling was performed through the stent...");
	 the location of the root canal apices is determined by extracting the apex of the root canal and the mandibular structures of the patient from the image data (see Fig. 2, p. 149, beginning in the left column, under the subheading “Preparation of Models” and continuing to the second column, “First, a set of periapical radiographs...was obtained using the parallel technique…Virtual planning of osteotomies (2mm in diameter) was performed on all root tips by one examiner”);
	the template (stent, Fig. 1) is adapted to extend out onto gums and soft tissue, see Figs. 1B and 1C, and compare with Fig. 1D. The dimensions of the stent are such that it is fully capable of extending onto the soft tissue of the patient);
	in the template one or more features to guide endodontic instruments used during a surgical intervention are introduced (buccal flanges that are drilled into the stent, see the caption for Fig. 1B, p. 149);
	the one or more features provide physical depth control to the endodontic instruments (the buccal flanges and stent surface form a physical stop to limit the insertion of the surgical drill, see Fig. 1C);
the features are located oblique to the axis of the infected tooth (see Fig. 2B, illustrating the path of the buccal flange);

Regarding claims 65 and 70, 71, and 73, the above-discussed method is implemented on a computer based system with a computer program product for execution on a computing system having a processor and memory (see p. 149, first partial paragraph, the use of implant software and virtual planning of osteotomies at the apical portion of a root canal requires use of a computer program on a computing system with a processor and memory), the computer based system which forms the gradient-based extraction of the apex of the root canal and the mandibular structures out of the image data using grey values and would through that visualization provide such views of root canals or lateral canals which are particular patient specific (radiographs, from which the model is constructed, see p. 149 under the heading “Preparation of Models,” can only produce grey values) with a visual display unit capable of being used as desired (Fig. 1 and 2 show the use of a visual display unit that displays whatever images a computer sends to the display including root canal systems in manner and lateral canals in the forms of lesions Discussion lines 7-9 disclosing the visualization of lesions which are extension form the root canal laterally and vertically).
Pinsky does not disclose the root canal system and root canal orifices being extracted and visualized but only a single orifice of the apex of the root canal and lesion extending from it, the location of the entire root canal orifices being determined, the extracting carried out by indicating points along the axis of the root canal in one or multiple slices of the image, the points are connected and make up a 3D line graph representative of the root canal orifice system of the tooth.

Analoui teaches another computer based method for 3D digital endodontics (three dimensional imaging and analysis of a root canal), including the root canal system and root canal orifices being extracted and visualized (abstract), the location of the root canal orifices being determined (col. 6, lines 30-37), the extracting carried out by indicating points along the axis of the root canal in one or multiple slices of the image (edges that are identified with user input, see col. 7, lines 49-53), the points are automatically connected by a computer to make up a 3D line graph representative of the root canal system of the tooth (col. 7 line 49 through col. 8, line 4, fig. 5 elements 118-122, ).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Pinsky such that the root canal systems and root canal orifices are more clearly extracted and visualized, the location of the root canal orifices determined, the extracting carried out by indicating points along the axis of the root canal in one or multiple slices of the image, the points are connected and make up a 3D line graph representative of the root canal system of the tooth, as taught by Analoui, in order to provide greater visualization of the root canal, for more accurate surgical planning, and to allow accurate identification of the root canal, respectively and to more accurately locate a resorbing canal apex as taught by Analoui (column 18 lines 17-25) and further motivated to ensure that any apicoectomy performed would not eventually fail due to other root canal anatomy issues, such as leakage from higher up in the root canal anatomy or a leaky root filing and to be aware of any anatomy adjacent a molar root which are relatively short and have much more complex anatomy as taught by Syngcuk (page 610 column 1 lines 12-22, column 2 lines32-38).

However Marras teaches a virtual system for cavity preparation in endodontics including a method of simulating dental procedures (title and abstract), including digital templates(page 499 column 1 lines 2-12) of a plurality of root canal dental instruments being provided (Fig. 5 elements a-d are different root canal access burs), allowing 2D superimposed views of instruments and tooth shapes for treatment planning and instrument selection (Fig. 7 elements 1-c, page 499 column 1 line 29-page 500 column 1 line 7 disclosing the viewing of the root canal tool in the same field of view as the root canal of the semitransparent tooth during the endodontic procedure).
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the method of Pinsky/Analoui/Syngcuk to include digital templates of a plurality of root canal instruments being provided, allowing 2D superimposed views of instruments and canal shapes or canal cross-sections for treatment planning and instrument selection, as taught by the method of Marras, in order to provide the user with the capability to observe the anatomy of the root canal system and the root canal tool during a virtual planning of endodontic activity as taught by Marras (page 500 column 1 lines 4-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW P SAUNDERS/Examiner, Art Unit 3772                                                                                                                                                                                                        09/29/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772